Citation Nr: 0914679	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-12 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder.

2.  Entitlement to service connection for a heart disorder, 
to include as due to service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Brooks McDaniel


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Roanoke, Virginia (RO).  

In a July 2008 substantive appeal, the Veteran raised the 
issue of whether new and material evidence has been presented 
to reopen the claim of entitlement to service connection for 
a sleep disorder.  This issue has not been developed for 
appellate review, and is therefore referred to the RO for 
appropriate disposition.

The issue of service connection for a heart disorder is 
addressed in the remand portion of the decision below, and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's 
post-traumatic stress disorder (PTSD) has been manifested by 
restricted affect; anxious and depressed mood; intrusive 
memories; nightmares; sleep disturbance; social isolation; 
exaggerated startle response; hypervigilance; irritability; 
auditory hallucinations; panic attacks; avoidance of trauma-
related stimuli; and mildly tangential and circumstantial 
speech.  The evidence also shows that the Veteran has been 
alert and fully oriented with goal-directed thought process; 
no evidence of obsessive or ritualistic behaviors, spatial 
disorientation, or neglect of personal hygiene; no memory 
impairment; adequate impulse control; no suicidal or 
homicidal ideations; no delusions; and fair insight and 
judgment. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to an 
increased initial evaluation for PTSD, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to a September 
2008 readjudication of the Veteran's claim, August 2004, 
March 2006, and May 2008 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  The letters also requested that 
the Veteran provide any evidence in his possession that 
pertained to the claim.  38 C.F.R. § 3.159(b)(1).  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records, VA 
medical treatment records, and VA examination reports have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.

In a March 2005 rating decision, the RO granted service 
connection for PTSD and assigned thereto an initial 
evaluation of 10 percent, effective June 5, 2004.  The 
Veteran subsequently filed a timely appeal of this decision 
seeking a higher initial disability rating.  By a June 2007 
rating decision, the RO assigned an initial evaluation of 30 
percent for the Veteran's service-connected PTSD, effective 
June 5, 2004.  In an April 2008 rating decision, the RO 
assigned an initial evaluation of 50 percent for the 
Veteran's service-connected PTSD, effective June 5, 2004.  
The Veteran has indicated his continued disagreement with the 
initial evaluation.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 71-80 reflects that, if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); and no more than slight impairment in 
social, occupational, or school functioning (temporarily 
falling behind in schoolwork).  A GAF score of 61-70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A GAF score 
of 51-60 reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
DSM-IV at 46-47.  

VA treatment records from January 2001 through March 2008 
reveal diagnoses of and treatment for PTSD.  The Veteran 
reported symptoms including occasional depression, sadness, 
and low energy; nightmares; exaggerated startle response; 
auditory hallucinations; some sleep disturbance; social 
withdrawal; increased stress levels; paranoia; occasional 
intrusive thoughts and memories; increased arousal; some 
anxiety; hypervigilance; and occasional flashbacks.  The 
Veteran repeatedly denied feeling helpless or hopeless, 
suicidal or homicidal ideation, psychotic symptoms, anger 
problems, anhedonia, and memory problems.  The Veteran 
reported that he had a good appetite, that his concentration 
was fair, and that he was working full time.  Mental status 
examinations regularly showed the Veteran to be appropriately 
dressed and groomed with fairly good or slightly impaired eye 
contact, mild paranoia, normal psychomotor activity, normal 
anxiety levels, logical thought process, and normal speech.  
There was no looseness of associations, and there were no 
delusions.  The Veteran was always alert and fully oriented, 
and his insight and judgment were fair and intact.  The 
Veteran's affect ranged from fair to mildly restricted, and 
his mood was dysthymic.  He had good impulse control, no 
suicidal or homicidal ideations, and an intact memory.  The 
treatment records also reflect that GAF scores of 55, 60, 65, 
and 75 were assigned.

In February 2005, the Veteran underwent a VA PTSD 
examination.  He complained of nightmares, sleep disturbance, 
intrusive memories, feeling sad and anxious, irritability, 
and social withdrawal.  He also noted avoidance of trauma-
related stimuli, hyperstartle response, and hypervigilance.  
The Veteran reported that he worked full time and did well at 
his job.  He indicated that he got along well with his wife 
and children, but that he did not have any close friends.  He 
stated that he enjoyed hobbies such as metal detecting, 
reading about Civil War history, fishing, and playing guitar.  
He denied a history of assaultive behavior and suicide 
attempts.  Mental status examination revealed the Veteran's 
affect to be restricted.  There was no impairment in thought 
process or communication.  Eye contact was mildly impaired, 
but there was no inappropriate behavior.  The Veteran's 
personal hygiene was okay, and he was alert and fully 
oriented.  His speech was rather circumstantial and 
tangential, but normal in other ways.  He denied panic 
attacks but noted occasional periodic spells of depression.  
He noted that he was anxious once in a while.  His impulse 
control was adequate and he denied significant anger 
outbursts.  The diagnosis was PTSD.

During a May 2007 hearing before the RO, the Veteran reported 
symptoms including nightmares, intrusive memories, avoidance 
of crowds, social withdrawal, sleep disturbance, 
irritability, hyperstartle response, hypervigilance, and 
flashbacks.

In April 2008, the Veteran underwent another VA PTSD 
examination.  He complained of depression a few times per 
month, anxiety, nightmares three to four times per month, 
occasional intrusive memories, avoidance of trauma-related 
stimuli, exaggerated startle response, social isolation, 
hypervigilance, irritability, occasional poor concentration, 
sleep disturbance, and auditory hallucinations four to five 
times per month.  The Veteran also stated that he was working 
full time, that he got along well with his wife of 26 years 
and his children, and that he had no relationship problems.  
He reported that he did not have any close relationships or 
friendships outside of his family.  He indicated that his 
hobbies included hiking, fishing, canoeing, metal detecting, 
reading about Civil War history, carving, and playing guitar.  
He also noted that he did all of the cooking at home and 
grocery shopping.  Mental status examination revealed the 
Veteran to be alert and fully oriented.  His affect ranged 
from mildly restricted to within normal limits, and his mood 
ranged from mildly dysphoric to euthymic.  There was no 
impairment of thought processes or communication, and there 
were no delusions.  The Veteran's eye contact and behavior 
were appropriate and his personal hygiene was adequate.  He 
denied suicidal and homicidal ideation and memory impairment.  
There was no obsessive-compulsive behavior.  The Veteran's 
speech was mildly tangential and circumstantial, but he was 
redirectable.  He denied panic attacks.  His impulse control 
was adequate with no significant anger outbursts.  The 
diagnosis was PTSD, and a GAF score of 58 was assigned.

In his March 2006 substantive appeal, the Veteran reported 
that he missed 20 days of work per year due to PTSD, and 
noted symptoms including hearing voices, depressed mood, 
anxiety, suspiciousness, panic attacks, and sleep 
disturbance.  During a February 2009 hearing before the 
Board, the Veteran testified that he had symptoms including 
nightmares, auditory hallucinations, avoidance of crowds, 
avoidance of trauma-related stimuli, social isolation, sleep 
disturbance, and feelings of panic and hopelessness.  He 
reported that he was working full time and considered himself 
a workaholic.  He noted hobbies including watching 
television, history, and reading about history.  He stated 
that he was married to his second wife for more than 20 years 
and that he felt he had a good relationship with her.  He 
indicated that he did not have any friends, but that he did 
things with his children.  He denied any difficulty 
concentrating at work, but reported that he sometimes had 
trouble finishing projects.  He noted that he had panic 
attacks and difficulty dealing with others.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See 
Massey, 7 Vet. App. at 208; Pernorio, 2 Vet. App. at 628.  
Accordingly, based on the analysis of the evidence as 
outlined below, the Board finds that the evidence does not 
support an initial disability rating in excess of 50 percent 
for the Veteran's service-connected PTSD.

As noted above, GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 
55, 58, and 60 reflect moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
The Veteran's GAF scores of 65 reveal some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  His GAF scores 
of 75 indicate that, if symptoms were present, they were 
transient and expectable reactions to psychosocial stressors 
and that there was no more than slight impairment in social, 
occupational, or school functioning.  See DSM-IV at 46-47.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2008); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The Veteran reported avoidance of trauma-related stimuli, 
nightmares, auditory hallucinations, avoidance of crowds, 
social isolation, sleep disturbance, feelings of 
hopelessness, panic attacks, depressed mood, and anxiety.  He 
also reported paranoia, flashbacks, intrusive thoughts and 
memories, exaggerated startle response, irritability, and 
hypervigilance.  He repeatedly denied suicidal or homicidal 
ideation, anger problems, and memory problems.  The medical 
evidence shows that the Veteran was regularly alert and fully 
oriented; had no impairment of thought process, thought 
content, or communication; had good hygiene; had no obsessive 
or compulsive behavior; no suicidal or homicidal ideation; no 
delusions or loose associations; normal psychomotor activity 
and anxiety level; adequate impulse control; fair insight and 
judgment; and no memory impairment.  The medical evidence 
also shows that the Veteran's mood was dysthymic, dysphoric, 
or euthymic; his affect was normal or restricted; his eye 
contact was appropriate or mildly impaired; there was some 
mild paranoia; and that his speech was regularly normal but 
that on one occasion, it was mildly tangential or 
circumstantial.  The Veteran reported that he worked full-
time and that he enjoyed hiking, fishing, canoeing, metal 
detecting, reading about Civil War history, carving, and 
playing guitar.  Although he reported that he was close to 
his wife and children, he noted some difficulty dealing with 
others at work and social isolation.

With consideration of the entire record, the Board finds that 
the evidence does not show that the Veteran's PTSD meets the 
criteria for the next higher disability rating of 70 percent 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  While 
there is evidence that the Veteran has had difficulty 
establishing social relationships, there is no showing of 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately or 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty adapting to stressful 
circumstances; or an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  Although the evidence shows that the Veteran has 
difficulty in establishing and maintaining effective 
relationships, the evidence does not show an inability to do 
so.  Accordingly, an initial rating in excess of 50 percent 
for PTSD is not warranted.  Id.

This is an initial rating case, following the grant of 
service connection, and thus the Board has considered whether 
"staged ratings" (i.e., different percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson, 12 Vet. App. at 119.  While there may 
have been day-to-day fluctuations in the Veteran's PTSD, the 
evidence shows no distinct periods of time, since service 
connection became effective in June 2004, during which his 
PTSD has varied to such an extent that a rating greater or 
less than 50 percent would be warranted.  Cf. 38 C.F.R. § 
3.344 (2008) (VA will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  If the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The veteran's PTSD is evaluated as a mental disorder pursuant 
to 38 C.F.R. § 4.130, the criteria of which is found by the 
Board to specifically contemplate the level of disability and 
symptomatology.  As noted above, the veteran's PTSD is 
manifested by restricted affect; anxious and depressed mood; 
intrusive memories; nightmares; sleep disturbance; social 
isolation; exaggerated startle response; hypervigilance; 
irritability; auditory hallucinations; panic attacks; 
avoidance of trauma-related stimuli; and mildly tangential 
and circumstantial speech.  The evidence also shows that the 
Veteran has been alert and fully oriented with goal-directed 
thought process; no evidence of obsessive or ritualistic 
behaviors, spatial disorientation, or neglect of personal 
hygiene; no memory impairment; adequate impulse control; no 
suicidal or homicidal ideations; no delusions; and fair 
insight and judgment.  When comparing this disability picture 
with the symptoms contemplated by the Schedule, the Board 
finds that the veteran's symptoms are more than adequately 
contemplated by the 50 percent disability rating for his 
service-connected PTSD.  A rating in excess thereof is 
provided for certain manifestations of the service-connected 
anxiety disorder but the medical evidence of record did not 
demonstrate that such manifestations were present in this 
case.  The criteria for a 50 percent disability rating more 
than reasonably describes the veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.


REMAND

The Veteran also seeks service connection for a heart 
disorder, to include as secondary to his service-connected 
PTSD.  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) (additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder is also compensable under 38 
C.F.R. § 3.310).  After reviewing the evidence of record, the 
Board finds that a VA medical opinion is needed in order to 
make an informed decision on whether the Veteran's current 
heart disorder was caused or aggravated by his service-
connected PTSD.  See Colvin, 1 Vet. App. at 175 (noting that 
when the medical evidence of record is insufficient in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).

Accordingly, the case is remanded for the following action:

1.  The RO must afford the Veteran an 
appropriate VA examination to determine 
the nature and etiology of any heart 
disorder found.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies must be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  
Following a review of the service and 
post-service medical records, the examiner 
must state whether any diagnosed heart 
disorder is related to the Veteran's 
active duty service.  The examiner must 
also state whether any diagnosed heart 
disorder was caused or aggravated by any 
service-connected disorder, to include 
PTSD.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


